This is an action to recover damages for injuries received by the plaintiff while riding upon defendant’s car as a passenger for hire. Three verdicts for the plaintiff have been set aside by this court; and another having been obtained by him, upon substantially the identical evidence offered in the other three cases, the defendant moves that this verdict also be set aside. No exceptions are presented. After a careful *563examination of all the evidence in the case, and after giving thoughtful consideration to the able argument of counsel for the plaintiff, we still adhere to our former findings. Verdict set aside. Motion for new trial granted.
Oakes, Pulsifer & Ludden, for plaintiff. Newell & Skelton, for defendant.